Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
1.         Applicant’s election of Species IV (Fig. 4) in the reply filed on 11/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
               In response to the restriction requirement, applicant has added new claims 9-20. Original claims 1-8 of the current application are a copy of claims 52-59 of the application No. 14/653,302, which is patented and has a patent No. 10/906,202. Claims 52-59 were restricted and canceled in application No. 14/653,302. Therefore, the current application has been filed as a divisional of application No. 14/653,302. However, new claims 9-10 and 12 include the same subject matter of claims 1 and 8 of the patent No. 10/906,202. Claims 1 and 8 of the patent have been examined and considered. Therefore, claims 9-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,906,202, as set forth below. 

2.         Claims 6, 11, 13-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Drawings
3.          The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of spaced supporting structures spaced equidistantly in a set pattern around the stationary cutting as set forth in claim 5; and the safety structure having different shapes other shapes as set forth in claim 7 must be shown or the feature(s) canceled from the claim(s).  
             It should be noted that the elected Species IV (Fig. 4) does not show 
a plurality of spaced supporting structures spaced equidistantly in a set pattern around the stationary cutting. 

            Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Specification
4.           Applicant is reminded of the proper language and format for an abstract of 

the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

5.          The abstract of the disclosure is objected to because it contains phraseology often sued in patent claims such as “including.” See MPEP § 608.01(b).  

Double Patenting
6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
7.           Claims 9-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,906.202. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 and 8 of the patent discloses all the limitations in claims 910 and 12 as shown below. 
                                                  
Claim 9 of the current application   

A splitting apparatus for splitting materials, said splitting apparatus comprising: a vertically aligned free standing body, the body including: at least one vertically oriented elongate supporting device having a top end and a bottom end, a safety device attached at the top end of the vertically oriented elongate supporting device, the safety device 




A splitting apparatus for splitting materials, said splitting apparatus comprising: a vertically aligned free standing body, the body including: at least one vertically oriented elongate supporting device having a top end, the top end having a top surface perpendicular to the vertical axis of the body, a safety device having a substantially enclosed outer 


the safety device including a substantially central aperture of the safety device that is an opening of a size configured to accommodate material inserted therethrough and into the central area of the body, 
     and an outer edge that is a protective barrier

the safety device including a substantially central aperture of the safety device that is an opening of a size configured to accommodate material inserted therethrough and into the central area of the body

a stationary cutting device located within the central area of the body and distanced below the safety device, the stationary cutting device including a cutting surface upwardly facing towards the safety device, such that a bottom end of the 



cutting edge of the cutting device and a top end of the material is exposed at or above the safety device in a position to receive a downward non-cutting blunt force, such that the stationary cutting device effects an upward cutting 
     force sufficient to split the material from the bottom up

at least one side opening defined between the safety device, the elongate supporting device, and the horizontal surface to allow one or more portions of the split materials to fall from the central area of the body through the at least one side opening, wherein the material is 
pressure device from contacting the upward facing cutting edge distanced below the safety device, and the upward facing cutting edge is distanced above the surface over which the splitting apparatus is used. 



at least one side opening defined between the safety device, the elongate supporting device, and the horizontal surface to allow one or more portions of the split materials to fall from the central area of the body through the at least one side 




                   Regarding claim 10, claim 1 of the patent teaches everything noted above including that the central area of the body is defined by the safety device in conjunction with the elongate supporting device.  In fact, claim 1 of the patent recites, “the safety device defining a top of a central area of the body, the central area of the body defined by the safety device in conjunction with the elongate supporting device.” 
 
 

Claim Rejections - 35 USC § 112
8.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
9.         Claims 4-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 4, “the stationary cutting device depends from the top safety structure in a substantially suspended configuration” is not understood. It is not understood to what degree the stationary cutting device should depend from or suspend from the top safety structure to be considered having “a substantially 
             Regarding claim 5, “a plurality of spaced supporting structures spaced equidistantly in a set pattern around the stationary cutting device” is confusing. There is only two supporting structures (shown in the elected Species IV) and they are not forming a set pattern. They are spaced from each other, however, it cannot be said they are equidistantly around the cutting device. 
            Regarding claim 7, “the top safety structure is any shape such that the top safety structure is substantially enclosed” is confusing. First, it is not clear how many different shapes the top safety structure could have. Therefore, the scope of the claim is indefinite. Any shape implies indefinite shapes including some shapes that may not accommodate a log. Second, it is not clear to what degree the safety structure should look like to be considered as “substantially enclosed.” 

Claim Rejections - 35 USC § 102
10.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 1, 3, 5, 7, 8 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Conn (4,378,037), provided with the IDS submitted on 11/19/2020. Regarding claim 1, Conn teaches a splitting apparatus for splitting materials, the splitting apparatus comprising: a base 1; at least one vertically extending supporting structure (11A, 11B, 11C) attached to the base 1 and extending vertically therefrom; a top safety structure 12 having a substantially enclosed outer peripheral edge (defined by the circular shaped trace band having a substantially enclosed peripheral edge; Fig. 1 and col. 1, lines 68 and col. 2, lines 1- 5) defining a central aperture; a stationary cutting device 6 being supported between the top safety structure 12 and the base 1, the stationary cutting device including a cutting surface (8A, 8B, 8C, 10B) upwardly facing towards the top safety structure 12, the upwardly facing cutting surface being configured to split the materials, the upwardly facing cutting surface being disposed between the base 1 and the top safety structure 12 and facing the central aperture of the top safety structure; and at least one side opening defined between the at least one vertically extending supporting structure (, the substantially enclosed outer peripheral edge of the top safety structure (11A, 11B, 11C), and one of (i) the base and (ii) the stationary cutting device 6, the at least one side opening being configured to receive one or more portions of the split materials therethrough, wherein the stationary cutting device is attached to one of (i) the top safety structure, and (ii) the at least one vertically extending supporting structure. See Figs. 1-4 in Conn. 
              Regarding claim 3, Conn teaches everything noted above including that  the at least one vertically extending supporting structure (11A, 11B, 11C) comprises at 
              Regarding claim 5, as best understood, Conn teaches everything noted above including that the at least one vertically extending supporting structure (11A, 11B, 11C) comprises a plurality of spaced supporting structures spaced equidistantly in a set pattern around the stationary cutting device.  
             Regarding claim 7, as best understood, Conn teaches everything noted above including that the top safety structure is any shape such that the top safety structure is substantially enclosed.  
            Regarding claim 8, Conn teaches a splitting apparatus for splitting materials, the splitting apparatus comprising: a base 1; at least two vertically extending supporting devices (11A, 11B, 11C) attached to the base 1 and extending vertically therefrom; a top safety structure 12 having a substantially enclosed outer peripheral edge (defined by the circular shaped trace band have a substantially  enclosed peripheral edge; Fig. 1 and col. 1, lines 68 and col. 2, lines 1- 5) defining a central aperture; a stationary cutting device 6 being supported between the top safety structure and the base by the at least two vertically extending supporting devices, the stationary cutting device including a cutting surface (8A, 8B,. 8C, 10B) upwardly facing towards the top safety structure, the upwardly facing cutting surface being configured to split the materials, the upwardly facing cutting surface being disposed between the base 1 and the top safety structure 12 and facing the central aperture of 
             Regarding claim 16, Conn teaches everything noted above including that 
the at least one vertically extending supporting structure (11A, 11B, 11C) comprises two vertically extending supporting structures, at least one of the vertically extending supporting structures being attached to the top safety structure 12.  
             Regarding claim 17, Conn teaches everything noted above including that 
the stationary cutting device 6 is supported by the at least one vertically extending supporting structure (11A, 11B, 11C).    
             Regarding claim 18, Conn teaches everything noted above including that 
the at least one vertically extending supporting structure (11A, 11B, 11C) is attached to the stationary cutting device 6.  
             Regarding claim 19, Conn teaches everything noted above including that 
the at least one vertically extending supporting structure comprises two vertically extending supporting structures, the stationary cutting device 6 is supported by the two vertically extending supporting structures (11A, 11B, 11C).  

12.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


13.          Claims 1-5, 7-10, 12 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Valdez (2012/0067460). Regarding claim 1, Valdez teaches a splitting apparatus for splitting materials, the splitting apparatus comprising: a base (defined by frame of the port 450; Fig. 5); at least one vertically extending supporting structure 430 (Fig. 4) attached to the base and extending vertically therefrom; a top safety structure 405 having a substantially enclosed outer peripheral edge (Fig. 4) defining a central aperture 406; a stationary cutting device 444 being supported between the top safety structure 405 and the base, the stationary cutting device 444 including a cutting surface (Fig. 7) upwardly facing towards the top safety structure 405, the upwardly facing cutting surface being configured to split the materials, the upwardly facing cutting surface being disposed between the base and the top safety structure 405 and facing the central aperture of the top safety structure; and at least one side opening defined between the at least one vertically extending supporting structure 430, the substantially enclosed outer peripheral edge of the top safety structure 405, and one of (i) the base and (ii) the stationary cutting device 444, the at least one side opening being configured to receive one or more portions of the split materials therethrough, wherein the stationary cutting device is attached to one of (i) the top safety structure, and (ii) the at least one vertically extending supporting structure 430. See Figs. 1-7 in Valdez.

              Regarding claim 3, Valdez teaches everything noted above including that  the at least one vertically extending supporting structure 430 comprises at least two vertically extending supporting poles, and the at least one opening comprises at least two openings defined between the vertically extending supporting poles, the base, and the substantially enclosed top structure 405.  Figs.1-7 in Valdez.  
              Regarding claim 4, as best understood, Valdez teaches everything noted above including that the stationary cutting device 444 depends from the top safety structure in a substantially suspended configuration. It should be noted that the cutting device 444 depends from the top safety structure 405 via the supporting structures 430 and has a substantially suspended configuration as seen in Fig. 4. 
              Regarding claim 5, as best understood, Valdez teaches everything noted above including that the at least one vertically extending supporting structure 430 comprises a plurality of spaced supporting structures spaced equidistantly in a set pattern around the stationary cutting device.  

            Regarding claim 8, Valdez teaches a splitting apparatus for splitting materials, the splitting apparatus comprising: a base (defined by frame of the port 450; Fig. 5); at least two vertically extending supporting devices 430 (Fig. 4)  attached to the base and extending vertically therefrom; a top safety structure 405 having a substantially enclosed outer peripheral edge defining a central aperture 406 (Fig. 4); a stationary cutting device 444 being supported between the top safety structure and the base by the at least two vertically extending supporting devices 430, the stationary cutting device 444 including a cutting surface upwardly facing towards the top safety structure, the upwardly facing cutting surface being configured to split the materials, the upwardly facing cutting surface being disposed between the base and the top safety structure 405 and facing the central aperture of the top safety structure; and at least one side opening defined between the at least two vertically extending supporting devices 430, the substantially enclosed outer peripheral edge of the top safety structure 405, and the base, the at least one side opening being configured to receive the split materials therethrough, wherein the stationary cutting device 444 is attached to the at least two vertically extending supporting devices 430.  
             Regarding claim 9, Valdez teaches a splitting apparatus for splitting materials, said splitting apparatus comprising: a vertically aligned free standing body (Fig. 5), the body including: at least one vertically oriented elongate supporting 

                Regarding claim 10, Valdez teaches everything noted above including that the central area of the body is defined by the safety device in conjunction with the elongate supporting device.  
                Regarding claim 12, Valdez teaches everything noted above including that the at least one vertically oriented elongate supporting device is attached to the stationary cutting device, the safety device being attached to the at least one vertically oriented elongate supporting device.  
             Regarding claim 16, Valdez teaches everything noted above including that 
the at least one vertically extending supporting structure 430 comprises two vertically extending supporting structures, at least one of the vertically extending supporting structures being attached to the top safety structure 405.  
             Regarding claim 17, Valdez teaches everything noted above including that 
the stationary cutting device 444 is supported by the at least one vertically extending supporting structure 430.    
             Regarding claim 18, Valdez teaches everything noted above including that 
the at least one vertically extending supporting structure 430 is attached to the stationary cutting device 444.  
             Regarding claim 19, Valdez teaches everything noted above including that 
the at least one vertically extending supporting structure comprises two vertically extending supporting structures, the stationary cutting device 444 is supported by the two vertically extending supporting structures 430.  

Conclusion
14.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Fkores (8,689,778), Winiasz (4,102,373), and Campana, Sr. (10,076,850) teach a 
 log splitting apparatus. 

15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  November 16, 2021